                          UNITED STATES DISTRICT COURT
                                    FOR THE                              2019 NAY -3 AH 9: 44
                              DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                          )
                                                   )
              V.                                   )             Case No. 2:18-cr-00026
                                                   )
COLIN GERMAIN                                      )


                             OPINION AND ORDER
                   DENYING DEFENDANT'S MOTION TO SUPPRESS
                                   (Doc. 41)
        Defendant Colin Germain is charged in a two-count Indictment alleging he
knowingly transported child pornography in, or affecting, interstate or foreign commerce
by any means, including by computer in violation of 18 U.S.C. §§ 2252A(a)(l) and
2252A(b)(l), and "forcibly assaulted, opposed, impeded, and interfered with" a Special
Agent of the United States while the Special Agent was engaged in the performance of
official duties in violation of 18 U.S.C. § 11 l(a)(l). (Doc. 20.) On September 4, 2018,
Defendant filed a motion to suppress (Doc. 41 ), contending that his personal information
was improperly subpoenaed from Waitsfield Telecom and Google in violation of the
Fourth Amendment to the United States Constitution. He seeks suppression of all
evidence obtained via the subpoenas and related search warrants. 1 On October 2, 2018,
the government opposed the motion. The parties waived a hearing on April 11, 2019, at
which time the court took the pending motion under advisement.
        Defendant is represented by Assistant Federal Public Defender Elizabeth K.
Quinn. The government is represented by Assistant United States Attorney Nicole P.
Cate.




1
 Defendant also moves to suppress evidence obtained as a result of law enforcement's search of
his notebooks. This issue is moot because the government has stated it will not introduce any
evidence obtained from the search of Defendant's notebooks in its case-in-chief.
I.    Findings of Fact.
      Because the parties waived an evidentiary hearing, the following facts are derived
from the parties' briefing. In August 2017, agents from Homeland Security
Investigations ("HSI") arrested an individual in Tennessee for child pornography
offenses. This individual consented to searches of multiple online accounts including an
email account in which law enforcement found an email dated August 2, 2017, which the
offender received from "daddylittlekitty12@gmail.com" with no text in the body of the
email but with a video attachment containing child pornography.
      On September 8, 2017, Tennessee HSI obtained a federal search warrant for the
"daddylittlekitty12@gmail.com" account. In response to that search warrant, Google
produced account records including IP addresses associated with the email account.
Tennessee HSI determined that an IP address associated with the
"daddylittlekitty12@gmail.com" account was provided by Waitsfield Telecom, an
internet service company in Vermont.
      After communicating with Vermont HSI, Tennessee HSI sent a summons to
Waitsfield Telecom requesting all records regarding the identity of the customer
associated with the IP address, including registrant name, address, associated email
addresses, all MAC addresses, telephone number, status of account, available IP history,
length of service, and the date account was opened. In response, on October 5, 2017,
Waitsfield Telecom identified the subscribers as Wade and Maureen Stevens,
Defendant's stepfather and mother, at 724 Twitchell Road, New Haven, VT 05472,
provided their telephone number, and indicated that their IP address had been
continuously held from June 22, 2017 to September 20, 2017.
       Google's response to the search warrant included not only a copy of the August 2,
2017 email from "daddylittlekittyl2@gmail.com" but also an email dated August 3, 2017
with an attached photo of a male's genitals and text which indicated that the photo was of
the account owner. HSI investigators in Vermont determined that the GPS coordinates
associated with the photo attachment corresponded with the residence at 724 Twitchell
Road in New Haven, Vermont. Law enforcement thereafter conducted surveillance of

                                            2
the property and were able to confirm that the vehicles parked in the residence's
driveway were registered to Wade Stevens.
         HSI investigators in Vermont subsequently obtained a search warrant for the 724
Twitchell Road property. On November 7, 2017, law enforcement agents executed the
search warrant, conducted the search, and took Defendant into custody. After his arrest,
Defendant waived his Miranda rights and made certain incriminating statements.
         In the course of their investigation, law enforcement identified four additional
Google email addresses associated with Defendant. Three of the addresses,
"mommylovesyounggirls@gmail.com," "spankmedaddy 1O@gmail.com," and
"stormmodzl997@gmail.com," were identified based on records from the
"daddylittlekitty12@gmail.com" account. The fourth Google email address was
identified from an iPod touch seized during the November 7, 2017 search, which had the
owner name "Kitty Playtime" and the associated Apple ID "pitbulletmods@gmail.com."
On February 16, 2018, grand jury subpoenas were served on Google for account
information related to the four email accounts.
         In response to the grand jury subpoenas, Google produced subscriber information
including subscriber name, recovery email address, 2 account creation date, and IP
addresses associated with login dates and times. The recovery email address for the
"pitbulletmods@gmail.com" account identified a fifth Google email address,
"stevenscolinbennyl l@gmail.com," associated with Defendant. 3
         On April 20, 2018, HSI obtained a federal search warrant for the five Google
accounts law enforcement believed were associated with Defendant. Examination of the
data Google provided from several of those accounts revealed additional files allegedly
containing child pornography.




2
 If an account has a recovery email address, Google can use that email address to assist user
access to the account or alert the user to any unusual account activity.
3
    No subpoena was issued for this account. Defendant's middle name is Benjamin.
                                                3
II.    Conclusions of Law and Analysis.
       Defendant asserts the government obtained records from Waitsfield Telecom and
Google without a search warrant and thereby violated his reasonable expectation of
privacy in account information in violation of the Fourth Amendment. He relies on
Carpenter v. United States, 138 S. Ct. 2206 (2018), for his argument and contends that
the third-party disclosure doctrine is not "a hard and fast rule and is instead simply one
factor in the overall-reasonable-expectation-of-privacy analysis." (Doc. 41 at 12.) The
government responds that no Fourth Amendment violation occurred because Defendant
does not have a reasonable expectation of privacy in business records maintained by a
third party.
       The Fourth Amendment to the United States Constitution provides that:
       [t]he right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated,
       and no Warrants shall issue, but upon probable cause, supported by Oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.
U.S. CONST. amend. IV. "[A] Fourth Amendment search occurs when the government
violates a subjective expectation of privacy that society recognizes as reasonable." Kyllo
v. United States, 533 U.S. 27, 33 (2001).
       The third-party doctrine recognizes that "[a] person has no legitimate expectation
of privacy in information he voluntarily turns over to third parties[.]" Smith v. Maryland,
442 U.S. 735, 743-44 (1979); see also Katz v. United States, 389 U.S. 347,351 ("[T]he
Fourth Amendment protects people, not places. What a person knowingly exposes to the
public, even in his own home or office, is not a subject of Fourth Amendment
protection."); United States v. Davis, 785 F.3d 498, 507 (11th Cir. 2015) ("Katz posits a
two-part inquiry: first, has the individual manifested a subjective expectation of privacy
in the object of the challenged search ... [and] is society willing to recognize that
expectation as reasonable? [The] party alleging an unconstitutional search ... must
establish both a subjective and an objective expectation of privacy[.]") (citations, internal
quotation marks, and emphasis omitted).

                                              4
       In Carpenter v. United States, the Supreme Court held that cell-site location
information ("CSLI") was not subject to the third-party doctrine because "the notion that
an individual has a reduced expectation of privacy in information knowingly shared with
another" or that an individual has engaged in "voluntary exposure" by his or her mere
physical movements and use of a cell phone extends the doctrine too far. 138 S. Ct. at
2219-20. As a result, "[w]hether the Government employs its own surveillance
technology ... or leverages the technology of a wireless carrier, ... an individual
maintains a legitimate expectation of privacy in the record of his physical movements as
captured through CSLI." Id. at 2217. In so ruling, the Court focused on the "special
solicitude for location information" which protects individuals from warrantless searches
of "detailed chronicle[s]" of their movements. Id. at 2219-20. The Court described its
decision in Carpenter as a "narrow" one that "[ did] not disturb the application of Smith
[v. Maryland, 442 U.S. 735 (1979)] and [United States v.] Miller[, 425 U.S. 435 (1976),]
or call into question conventional surveillance techniques and tools, such as security
cameras. Nor [does it] address other business records that might incidentally reveal
location information." Id. at 2220.
       Since Carpenter, courts have held that IP addresses and related information
remain "comfortably within the scope of the third-party doctrine" because such
information "had no bearing on any person's day-to-day movement" and an individual
"lacked a reasonable expectation of privacy in that information." United States v.
Contreras, 905 F.3d 853, 857 (5th Cir. 2018). "The privacy interest in this type of
identifying data, which presumably any [internet provider] employee could access during
the regular course of business, simply does not rise to the level of the evidence in
Carpenter such that it would require law enforcement to obtain a search warrant."
United States v. Tolbert, 326 F. Supp. 3d 1211, 1225 (D.N.M. 2018); see also United
States v. Felton, 2019 WL 659238, at *2 (W.D. La. Feb. 15, 2019) ("The Court finds that
the subpoena issued in this case was issued to obtain third-party business records and
thus, Felton had a reduced expectation of privacy."); United States v. Rosenow, 2018 WL
6064949, at * 11 (S.D. Cal. Nov. 20, 2018) ("The Court concludes that Defendant had no

                                              5
reasonable expectation of privacy in the subscriber information and the IP log-in
information Defendant voluntarily provided to the online service providers in order to
establish and maintain his account.").
      In this case, law enforcement obtained information from Waitsfield Telecom and
Google who maintained that data as part of their provision of internet services. The
information at issue does not reveal Defendant's physical movements or the location of
his cell phone. Instead, it consists of account information in which Defendant has no
reasonable expectation of privacy. Accordingly, no Fourth Amendment violation
occurred. See United States v. Wheelock, 772 F.3d 825, 828-29 (8th Cir. 2014) (holding
third-party disclosure doctrine is "dispositive" because a defendant "cannot claim a
reasonable expectation of privacy in the government's acquisition of his subscriber
information, including his IP address and name from third-party service providers.")
(alteration and internal quotation marks omitted).
                                     CONCLUSION
       For the reasons stated above, Defendant's motion to suppress is DENIED.
(Doc. 41.)
SO ORDERED.                                                       ,d.
       Dated at Burlington, in the District of Vermont, this   __1_ day of May, 2019.

                                          Christina Reiss, District Judge
                                          United States District Court




                                             6
